DAVIDSON, Judge,
Possessing marijuana is the offense; the ■ punishment, two years in the penitentiary.
Peace officers arrested appellant and Barrientes while they were seated in an automobile belonging to the latter’s stepfather. A search of the automobile revealed a quantity of marijuana, and some marijuana cigarettes were found upon appellant’s person.
By his written confession, appellant admitted that the possession of the marijuana was his and Barrientes’ joint undertaking.
Appellant explained the possession of the marijuana cigarettes found upon his person by saying that they were in a pocket of a coat which he had borrowed from Bar-rientes and was wearing at the time, with no knowledge on his part that they were in the coat pocket.
This defensive- theory ’ was pertinently submitted to the jury by the trial court when he gave appellant’s special requested charge on the sub j ect.
No formal bills of exception appear.
No reversible error appearing, the judgment is affirmed.